 
Exhibit 10.1
[cdxc.jpg]
 
January 10, 2020
 
Lisa Bratkovich
HAND DELIVERED
 
 
Dear Lisa,
 
This letter sets forth the terms and conditions of our agreement ("Agreement")
regarding the separation of your employment with ChromaDex Corporation and its
subsidiaries, including ChromaDex, Inc. (collectively, the "Company"). This
Agreement will become effective on the Effective Date as defined in Section 9
herein. Capitalized terms that are used in this Agreement, but not defined
herein, shall have the meanings ascribed to them in the Executive Employment
Agreement between you and the Company, dated June 1, 2018 (the "Employment
Agreement").
 
You and the Company hereby agree as follows:
 
1. SEPARATION. You and the Company agree that your Employment Agreement is
terminated effective January 10, 2020 (the "Separation Date).
 
2. SEPARATION BENEFITS. In accordance with Section 8 of the Employment
Agreement, which is hereby amended to specify the timing for when you must
execute the waiver and release of claims contained herein, in exchange for your
covenants and releases herein, and provided that you sign this Agreement not
later than 21 days after it is delivered to you and this Agreement becomes
effective as specified in Section 8 below, the Company will provide you with the
following separation benefits.
 
(a) Base Salary Continuation. The Company will provide you with continuation of
your current base salary for a period of twelve (12) months (the "Base Salary
Payments), less required payroll deductions and tax withholdings. Base Salary
Payments will commence on the first payroll pay date following the Effective
Date and shall be paid in accordance with the Company's payroll schedule then in
effect.
 
(b) Accrued Vacation. Payment for any accrued but unused vacation will be paid
on the Separation Date.
 
(c) Benefit Coverage. Provided that you timely elect COBRA medical and/or dental
insurance continuation coverage, the Company will pay one hundred percent of the
premium cost of such coverage for a period of twelve (12) months following the
Separation Date, or until such time as you are no longer eligible for COBRA
continuation coverage, whichever comes first. Notwithstanding the foregoing, if
at any time the Company determines, in its sole discretion, that its payment of
COBRA premiums on your behalf would result in a violation of applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of paying COBRA premiums on your behalf, the Company will pay you a
fully taxable cash payment equal to the COBRA premium for that month, subject to
applicable tax withholding (such amount, the "Special Severance Payment"), such
Special Severance Payment to be made without regard to your payment of COBRA
premiums.
 
(d) Treatment of Options. Notwithstanding anything to the contrary set forth in
the Equity Incentive Plan of ChromaDex Corp., effective as of the Separation
Date, the vesting and exercisability of the any then unvested time-based vesting
equity awards that would have otherwise become vested had you performed
continuous service through the one year anniversary of the Separation Date then
held by you shall accelerate and become immediately vested and exercisable,
where applicable, by you upon your termination. With respect to any
performance-based vesting equity award, such award shall continue to be governed
in all respects by the terms of the applicable equity award documents.
Notwithstanding any provision of the Plan or any other agreement between you and
the Company or any other party to the contrary, the Company agrees that you
shall have the unqualified right to exercise any of the vested options for a
period of three (3) years from the Separation Date. You and the Company agree
and acknowledge that through the Equity Incentive Plan of ChromaDex Corp., you
presently maintain 199,494 shares of the Company.
 
 
 
-1-

 
 
 
(e) Tax Withholding. All compensation described in this Section 2 will be
subject to the Company's collection of all applicable federal, state and local
income and employment withholding taxes. The Company makes no representation
regarding the federal or state tax consequences of the compensation described in
this Section 2. You understand and agree that the Company shall not be
responsible for any tax liabilities, interest or
penalties under state or federal law with respect to the compensation described
in this Section 2. You will indemnify and hold the Company harmless as to any
tax liabilities relating to or arising from your failure to properly report or
pay taxes on the compensation described in this Section 2. You understand and
agree that you will be responsible for the payment of any and all applicable
state and federal taxes with respect to the compensation described in this
Section 2 and shall indemnify and hold harmless the Company with respect to the
payment of any and all such taxes. Regardless of the determination by any taxing
authority as to the characterization of the payment, this Agreement shall not be
invalidated as a result thereof since the Company and its attorneys are not
guaranteeing or warranting any ultimate tax treatment of the sum paid.
 
(f) Final Expense Report. You shall submit a final expense report on or before
the Separation Date for business expenses incurred through the Separation Date,
in such a form as required by the Company's standard practices and procedures.
Reimbursement for any such approved expenses will be made to you within thirty
(30) days after receipt of the expense report.
 
3. OTHER COMPENSATION AND BENEFITS. Except as expressly provided herein, you
acknowledge and agree that you are not entitled to and will not receive any
additional compensation, wages, reimbursement, severance, or benefits from the
Company.
 
4. COMPANY PROPERTY. You represent and confirm that no later than the Separation
Date you will return to the Company all Company documents (and all copies
thereof) and other property of the Company in your possession or control,
including, but not limited to, computer security access, files, business plans,
notes, financial information, financial information, data, computer-recorded
information, tangible property, including entry cards, keys and any other
materials of any nature pertaining to your work with the Company, and any
documents or data of any description (or any reproduction of any documents or
data) containing or pertaining to any proprietary or confidential material of
the Company; provided that you shall be permitted to retain copies of documents
relating to the terms and conditions of your employment with the Company (for
example, copies of Stock Option Agreements). You must comply with this Section 4
in order to receive the benefits specified in section 2 hereof.
 
5. CONFIDENTIALITY OBLIGATIONS. You acknowledge the Employee Confidential
Information and Invention Assignment Agreement between yourself and the Company
dated June 4, 2018 (the "Confidential Agreement"). You represent that you have
complied with and will continue to comply with the terms of the Confidential
Agreement, and you acknowledge that such representation is a material inducement
to the Company to enter into this Agreement.
 
6. NON-DISPARAGEMENT; INQUIRIES. You shall not make any disparaging comments or
statements about the Company, its services, its products, its work, the members
of its Board of Directors, or executive management. The Company agrees that
members of its Board of Directors and its executive management team shall not
make any disparaging comments or statements about you. Any language regarding
your separation from the Company within any forthcoming internal announcement or
externl press release shall be mutually
 
agreed upon prior to release with both parties agreeing to act reasonably, with
the exception of disclosures required by law. The Company will follow its
standard neutral reference policy in response to any inquiries regarding you
from prospective employers, i.e., only dates of employment and position(s) held
will be disclosed.
 
7. INJUNCTIVE RELIEF. The parties agree that any remedy at law will be
inadequate for any breach by you or the Company of the covenants under Sections
4, 5, and 6 of this Agreement and that each Party shall be entitled to an
injunction both preliminary and final, and any other appropriate equitable
relief to enforce her or its rights
set forth in these Sections. Such remedies shall be cumulative and
non-exclusive, being in addition to any and all other remedies either Party may
have.
 
 
 
-2-

 
 
 
8. RELEASE OF CLAIMS.
 
(a) General Release. In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, including but not
limited to the Separation Benefits, you hereby generally and completely release
the Company and its current and former directors, officers, employees,
shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, investors and assigns (collectively, the
"Released Parties") of and from any and all claims, liabilities and obligations,
both known and known, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to or on the date you sign this
Agreement (collectively, the "Released Claims").
 
(b) Scope of Release. The Released Claims include, but are not limited to: (i)
all claims arising out of or in any way related to your employment with the
Company, or the termination of your employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(iii) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (iv) all tort claims, including
claims for fraud, defamation, emotional distress, wrongful termination, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys' fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act ("ADEA"), the federal Family and Medical Leave
Act (as amended) ("FMLA"), the California Family Rights Act ("CFRA"), the
California Labor Code (as amended), the California Unruh Act, and the California
Fair Employment and Housing Act (as amended).
 
(c) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the "Excluded Claims"): (i) any rights or
claims which are not waivable as a matter of law; (iii) any claims for breach of
this Agreement; and (ii) any rights or claims to coverage under insurance
policies maintained by the Company for directors, executives, and/or officers.
In addition, although nothing herein prevents you from filing a claim or charge
with, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor, or any other local, state, or federal agency, you hereby
waive your right to receive any monetary or other benefits in connection with
any such claim, charge or proceeding. You represent and warrant that, other than
the Excluded Claims, you are not aware of any claims you have or might have
against any of the Released Parties that are not included in the Released
Claims.
 
(d) Acknowledgements. You acknowledge that (i) the consideration given to you in
exchange for the waiver and release in this Agreement is in addition to anything
of value to which you were already entitled; (ii) that you have been paid for
all time worked , have received all the leave, leaves of absence and leave
benefits and protections for which you are eligible, and have not suffered any
on-the-job injury for which you have not already filed a claim; (iii) you have
been given sufficient time to consider this Agreement and to consult an attorney
or advisor of your choosing; and (iv) you are knowingly and voluntarily
executing this Agreement waiving and releasing any claims you may have as of the
date you execute it.
 
9. ADEA WAIVER. You knowingly and voluntarily waive and release any rights you
may have under the ADEA (defined above). You also acknowledge that the
consideration given for your releases in this Agreement is in addition to
anything of value to which you were already entitled. You are advised by this
writing that: (a) your waiver and release do not apply to any claims that may
arise after you sign this Agreement; (b) you should consult with an attorney
prior to executing this Agreement; (c) you have twenty-one (21) days within
which to
consider this Agreement (although you may choose to voluntarily execute this
Agreement earlier); (d) you have seven (7) days following the execution of this
Agreement to revoke this Agreement; and (e) this Agreement will not be effective
until the eighth day after you sign this Agreement, provided that you have not
earlier revoked this Agreement (the "Effective Date"). You will not be entitled
to receive any of the benefits specified by this Agreement unless and until it
becomes effective.
 
 
 
-3-

 
 
 
10. SECTION 1542 WAIVER. In giving the applicable releases set forth herein,
which include claims which may be unknown at present, you acknowledge that you
have read and understand Section 1542 of the Civil Code of the State of
California which reads as follows:
 
A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.
 
You expressly waive and relinquish all rights and benefits under this section
and any law or legal principle of similar effect in any jurisdiction with
respect to claims released hereby.
 
11. NO ADMISSIONS. The parties hereto hereby acknowledge that this is a
compromise settlement of various matters, and that the promised payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by either party to the other party or to any other
person whomsoever.
 
12. ENTIRE AGREEMENT. This Agreement constitutes the complete, final and
exclusive embodiment of the entire Agreement between you and the Company with
regard to the subject matter hereof. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein. It may not be modified except in writing signed by you and the Chief
Executive Officer of the Company. Each party has carefully read this Agreement,
has been afforded the opportunity to be advised of its meaning and consequences
by his or its respective attorneys, and signed the same of his or its free will.
 
13. SUCCESSORS AND ASSIGNS. This Agreement shall bind the heirs, personal
representatives, successors, assigns, executors, and administrators of each
party, and inure to the benefit of each party, its agents, directors, officers,
employees, servants, heirs, successors and assigns.
 
14. APPLICABLE LAW. This Agreement shall be deemed to have been entered into and
shall be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California.
 
15. SEVERABILITY. If a court or arbitrator of competent jurisdiction determines
that any term or provision of this Agreement is invalid or unenforceable, in
whole or in part, the remaining terms and provisions hereof shall be unimpaired.
Such court or arbitrator will have the authority to modify or replace the
invalid or unenforceable term or provision with a valid and enforceable term or
provision that most accurately represents the parties' intention with respect to
the invalid or unenforceable term or provision.
 
16. INDEMNIFICATION. You will indemnify and save harmless the Company from any
loss incurred directly or indirectly by reason of the falsity or inaccuracy of
any representation made by you herein. The Company will indemnify and save
harmless you from any loss incurred directly or indirectly by reason of the
falsity or inaccuracy of any representation made by it herein.
 
17. AUTHORIZATION. You and the Company warrant and represent that there are no
liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein and, further, that
each of them are fully entitled and duly authorized to give their complete and
final general release and discharge.
 
18. COUNTERPARTS. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, all of which together shall constitute one
and the same instrument.
 
 
 
-4-

 
 
 
19. SECTION HEADINGS. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
20. PHOTOCOPIES. A photocopy of this executed Agreement shall be as valid,
binding, and effective as the original Agreement.
 
21. DEADLINE. This offer shall remain open to you until 5:00 p.m. Pacific
Standard Time on the twenty-first day following the delivery of this Agreement
to you (the "Expiration Date"). If you have not signed and returned this
Agreement by the Expiration Date, this offer will automatically lapse and be
null and void.
Please confirm your assent to the foregoing terms and conditions of our
Agreement by signing below and returning the signed Agreement David Kroes.
 
Sincerely,
 
CHROMADEX CORPORATION
 
 
/s/ Rob Fried
By: Rob Fried, CEO
 
 
 
Having read and reviewed the foregoing, I hereby agree to and accept the terms
and conditions of this Agreement as stated above.
 
 
/s/ Lisa
Bratkovich                                                                                      
1/10/2020
Lisa
Bratkovich                                                                                      
Date
 
 
 
-5-
